 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, meet and bargain with Hotel-Motel,Restaurant Em-ployees Union,Local 200, Hotel and Restaurant Employees.and Bartenders In-ternational Union,AFL-CIO, asthe exclusive bargaining representative of ouremployees,without engaging in coercive or intimidating conduct during or inconnection with such bargaining.The appropriate unit is:All of our employees at The Coachman's Inn, Little Rock, Arkansas,including telephone operators,office clerical employees,food checkers, reg-ular party waiters, janitors,and nonsupervisory cashiers;but excludingengineers,confidential secretary,auditor,extra party waiters, leased depart-ments' personnel,watchmen,professional employees,guards, and supervi-sors as defined in the Act.All of our employeesare free to become or remain,or to refrain from becomingor remaining,members of Hotel-Motel,Restaurant Employees Union,Local 200,Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO,or any other labor organization.THE COACHMAN'S INN,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for'60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office,746 Fed-eral Office Building, 167 North Main Street,Memphis, Tennessee,Telephone No.534-3161, if they have any question concerning this notice or compliance with itsprovisions.ErtelManufacturing Corp.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW, AFL-CIO.Case No. 2,5-C21-1757.June 5,19641DECISION AND ORDEROn March 9, 1964, Trial Examiner Leo F. Lightner issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended dismissal as to them. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case ton three-memberpanel[Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.147 NLRB No. 39. ERTEL MANUFACTURING CORP.ORDER313Pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent ErtelManufacturing Corp., its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,and that the complaint with respect to any alleged unfair labor prac-ticesother than those found by the Trial Examiner is herebydismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Indianapolis.Indiana, on September 17, 18, and 19 and November 12, 1963, on the complaint ofGeneral Counsel, as amended, and the answer of Ertel Manufacturing Corp., hereinreferred to as Respondent.The issues litigated were whether the Respondent violatedSection 8(a)(3) and (1) and Section 2(6) and (7) of the Labor Management Rela-tions Act, 1947, as amended, 61 Stat. 136, herein called the Act.'The parties waivedoral argument.Briefs filed by the General Counsel and Respondent have been care-fully considered.During the hearing I reserved rulings on several motions, includ-ing Respondent's motions to dismiss the complaint; these motions are disposed of inaccordance with findings and conclusions herein set forth.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Indiana corporation,maintaining a plant and place of businessat Indianapolis,Indiana, where it is engaged in the business of manufacturing, sell-ing, and distributing automotive parts.During the 12 months preceding the issuanceof the complaint,a representative period, Respondent manufactured,sold, and shippedfromits Indiana plant finished products valued in excess of $50,000 to points outsidethe State of Indiana.The complaint alleges, the answer admits,and I find that Re-spondent is engaged in commerce within the meaning of Section 2(6) and(7) of theAct.IT.THE LABOR ORGANIZATION INVOLVEDInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America, UAW,AFL-CIO,herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe principal issues raised by the pleadings, as amended, and litigated at the hear-ing are: (a) Whether the Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, in violationof Section.8(a)(1), in May 1963, by interrogation, threats, warnings of surveillanceand discrimination, or by the promulgation and enforcement of a rule prohibiting thesolicitation of union membership or distribution of union literature on Respondent'sproperty at all times; or (b) whether specified layoffs, demotions, discharges, sus-pensions, and failures and refusals to recall, reinstate, or reemploy employees namedin the complaint were discriminatorily motivated and were unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.Respondent generally denied the.'A charge, amended charge, second amended charge, and third amended charge werefiled on May 22 and 24, June 6, and July 17, 1963, respectively. The complaint hereinwas issuedon July 19, 1963. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommission of any unfair labor practices and denied certain named individuals wereagents of the Respondent or supervisors within the meaning of Section 2 (11) of theAct.B. Supervisory personnelThe complaint alleges that the following named persons, occupying the positionsindicated, are and were, at all times material, agents of the Respondent and supervi-sors within the meaning of Section 2(11) of the Act: J. C. Ertel III, president; FrankM. Hopper, personnel manager; Carl B. Enochs, plant superintendent; Harold Carr,foreman; Carl Longworth, foreman; Herschel Zigler, foreman; and Edwin Aurs,foreman.Respondent, by answer, admitted the alleged capacity relative to Ertel, Hopperand Enochs, but denied the allegations relative to the other four named.At theoutset of the hearing, Respondent acknowledged the alleged capacity of Harold Carr,general foreman.The supervisory status of Longworth, Zigler, and Aurs is nextconsidered.General Superintendent Enochs asserted that there were no supervisory personnelunder General Foreman Carr.Enochs estimated the total number of plant em-ployees inMay 1953 as approximating 355.Carr has no jurisdiction over thedepartments identified as foundry, heat treat, toolroom, and maintenance.Carr isdirectly in charge of the following departments, with the approximate number of em-ployees in each indicated: An automatic department (using multiple spindle ma-chines), 20 employees; a production department (described as second operationmachines, containing hand machines used to finish materials following work on anautomatic), 100 employees; a Warner and Swazey department, 5 employees; a grind-ing department, 30 employees; an aluminum piston department, 47 employees, priorto the May group layoff with which we are herein concerned; a cast iron pistondepartment, 6 to 10 employees; and a shipping department, 2 employees. It thusappears that 210 or more employees were under the direct supervision of Carr, in 7different departments.Prior to the layoff on May 29 and 31, the 47 employees inthe aluminum piston department were divided between a day shift and a night shift,26 being on day shift and 21 on the night shift.This total includes seven, four on theday shift and three on the night shift, who Respondent contends were all setup men,and includes Zigler and Longworth, who General Counsel contends were supervisors?There was'also a night shift in the production department, although the division ofemployees in that department, between the two shifts, is obscure.Enochs acknowl-edged that the day shift ends at 4:30 p.m. and that Carr goes home at 5 p.m.Enochs asserted that no one was in charge of the aluminum piston department atnight.Enochs related that the night men came in 15 minutes ahead of time and "Carrgets with them and lines up the work and tells them what (is) to be run and that'sall there is to it."Itmay be inferred from Enochs' testimony that it was Longworthwho received the instructions from Carr .3It is undisputed that the individuals under consideration, and all steup men, wereon an hourly rate.Enochs estimated these rates as: Zigler $2.45; Longworth $2.40;Hook $2.40, Maddox $2.35. The hourly rate of the other setup men in the alumi-num piston department does not appear in the record, except that of John Sweet,who received $1.80 per hour as setup man prior to his demotion.Enochs assertedthat the starting rate for employees was $1.30 an hour and that the average of theoperators in the piston department was within a range of $1.35 to $1.50 an hour.The evidence indicates some increments, of 5 cents per hour each, were grantedafter given periods of time.It appears undisputed that when a new employee reports for work initially hereports to the personnel director.The presonnel director, Frank M. Hopper, and2The four on the day shift are identified as Zigler, Hook, Maddox, and Sweet. Thethree on the night shift were identified as Longworth, Thompson, and Russell.8In answer to a question of whether Longworth, Russell, and Thompson, the three nightsetup men, had equal authority, Enochs responded, "It would be much easier to lay thework out just with one man." Enoc'hs then asserted that Longworth got together withZigler, the day man.Enochs,at variance with his first assertion then stated there was noneed for getting with anybody because they have a regular production board on what issupposed to run,and the night shift is merely advised as to the status of the production. ERTELMANUFACTURING CORP.315showed him how to ring the timeclock,advised him as to the time to ring in andout, then took him to Zigler,Longworth,or Aurs, introduced the new employee,and advised the new employee"Now, this is the man that will show you what to do." 4Itwas Zigler,on the day shift in the aluminum piston department,Longworth,on the night shift in the aluminum piston department,and Aurs, on the day shiftin the production department,who gave work assignments each day to the employeesworking on their shifts in their department,told -them what machine to work on,transferred them during the day to other work under varying circumstances, cor-rected and initialed errors on production-cards, and entered and initialed omissionson a -timecard when an employee failed to punch in or out. It appears undisputedthat Zigler,Longworth,and Aurs, upon request by an employee,granted permissionfor the employees to leave work early, by reason of illness or for a variety ofpersonal reasons,without obtaining clearance or approval.The three named alsowere the ones who advised employees of layoffs, in some but not in all instances,however,they did not make the decisions on layoffs.5John Sweet related that Maddox was foreman on the day shift in the aluminumpiston department when Sweet was first employed.Thereafter,in the early part of1962,Zigler replaced Maddox as foreman,subsequently,Maddox was returned to hisjob as foreman for approximately 3' months, thereafter Zigler was again placedin charge.At the latter time Sweet was setup man for a group of three machines,two lathes and a borematic.Sweet asserted that Zigler advised Sweet at that timethat Zigler was not to do setup work but merely to supervise,however,ifSweetneeded help Zigler would help him.6Sweet asserted that only Zigler and Maddoxwore shop coats on the day shift in the aluminum piston department.The othersetupmen wore blue pants and blue shirts.Donica corroborated this testimony.Sweet credibly testified that in April 1963 he had seen Zigler reprimand employees,advising them that they had to straighten out or they would be dismissed.OnJune 2,after Sweet was demoted, Sweet refused to make adjustments on his ma-chine, advising Zigler that he was no longer a setup man.As a consequence hewas advised by Enochs,"If Zigler says for you to sharpen your tools,you sharpenthem."Pemberton initially worked on various machines,including borematics, drillpresses, and gages for inspecting and checking.Later he was assigned to working on"group No.4" which permitted the earning of a bonus.He inquired of Longworthif there was a possibility of his obtaining Saturday work.Longworth assured himthat if it were possible Longworth would have him work on Saturday.Pembertondescribed missing work by reason of illness.On each occasion he telephoned in tothe plant.He related that when he returned to the plant there would be a yellowslip attached to the timecard.He took the yellow slip to his supervisor,Longworth.who inquired as to the reason for the absence.Longworth then signed the yellowslip and sent it to the office. -*Composite of the testimony of: John Sweet,who was hired August 8, 1959,when SteveHelton was personnel director and Clarence Maddox was foreman, as predecessor ofZigler ; Raymond Daniel Pemberton,who was advised by Hopper that Longworth would behis foreman;Lynndal L. Donica, whom Hopper advised that Zigler would be the man thathe would be working for; Ware, whom Helton introduced to Aurs, advising Ware thatAurs was his acting foreman and that Ware would he working under him ; and Billy C.Greer,whom Hopper introduced to Aurs, advising Greer that Anrs would show him whatto do,what jobs he was to do, and what he was to learn.Hopper, a witness for Re-spondent,did not dispute most of this testimony.Hopper acknowledged that he mighthave told the new employee"this is the man that will 'tell'you what to do," however, bepreferred to use the word "show"rather than"tell."5A composite of the testimony of James It.Hoskins, LarryKnight, -Charles Pettypiece,Robert K. Mobley, John Sweet,Pemberton,R.Edward Beck,Donica,Ware, Ray S.Edwards, Fred Elmer Haley,Jr.,and Greer.Plant Superintendent Enochs did not dis-pute the bulk of this testimony.However, Enochs denied that the individuals named hada right to grant a request for time off or early departure.In view of the pattern whichthe record establishes of these individuals granting time off, upon request, I do not creditEnochs.Enochs' denial that it ever came to his attention that Zigler,Longworth, andAurs were granting employees permission to leave the plant,I find implausible.In fact,to the contrary, Respondent stipulated that if Haley wanted time off lie would obtainpermission from Longworth without Longworth going to anyone else, that Longworthassigned him work,switched him from machine to machine,corrected production cards,and would instruct him from time to time if something was wrong with the finished product.6 Zigler did not appear as a witness. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDPemberton related that one evening he was working on a bonus job when Long-worth advised him that he was being transferred to a job of inspecting.Pembertonobjected because he would be deprived of a bonus that he could earn on the ma-chine.Longworth explained that the other employee's machine required repair,that the other employee did not know inspection work, and therefore it was neces-sary for Longworth to transfer Pemberton to inspection work and transfer the otheremployee to Pemberton'smachine,in order that both employees could be keptworking.Pemberton related that in February or March 1963,when Pemberton reportedfor work, an employee named White advised him that White had been dischargedat Longworth's request.The same evening Pemberton asked Longworth what hadhappened.Longworth responded that White"was not performing his duties in theproper manner and he was saying that (Longworth) was not his foreman and hecouldn't tell(White)what to do." 7Beck and Sweet credibly testified that when work in the aluminum piston depart-ment was slack they were transferred,by Zigler, to the production department.Sweet asserted that he worked, under Aurs, in the production department for asmuch as 3 consecutive days on such occasions..Ware related that Aurs"chewed him out" on four or five occasions in a 3-weekperiod, advisingWare that he was not turning out enough work.Greer relatedthat in May 1963 Aurs asked him if he wanted to come in and work on Saturday,which he did.At noon,Greer advised Aurs that Greer had to see a doctor at 2 p.m.Aurs responded,"Well, sure, you can have the rest of the day off."The responseimmediately followed the request.Greer asserted that Aurs advised Greer thatAurs' pay was$2.25 an hour.Greer's pay was $1.25 an hour eIt is undisputed that on occasions Zigler,Longworth,and Aurs did setup work.It is also undisputed that they did not do production work.The testimony of Cloyd that there were petitions from floor to ceiling betweendepartments is undisputed.Section-2(11) of the Act sets forth the definition of the term"supervisor," andprovides:The term "supervisor"means any individual having authority,in the interestof the employer,to hire,transfer,suspend, lay off, recall,promote,discharge,assign, reward,or discipline other employees,or responsibly to direct them, orto adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority is not of a merely routineor clerical nature, but requires the use of independent judgment.It appears undisputed that Zigler,Longworth,and, Aurs did not have authority tohire, suspend,lay off,recall,promote,or discharge employees.The evidence clearlyindicates however that these three did assign work, did transfer employees from oneassignment to another,and in the case of Zigler transferred employees from onedepartment to another.There is also evidence that these three granted time off, uponrequest of an employee,and Aurs granted an employee's request for Saturday work.Longworth transferred an employee from a bonus-paying job to a nonbonus-payingjob.Errors on production cards and timecards were corrected by all three. It ispatent that all three issued reprimands.The resultant question is whether suchauthority is of a merely routine or clerical nature, or,in the alternative,whether itrequired the use of independent judgment.The court in theBeaver Meadowcase9said: "We quite agree that Section 2(11)must be read disjunctively,that the possession of any one of the Section 2(11) powerswill make one a supervisor,and that it is the fact of possession of the power regard-less of its nonexercise that is determinative.""Long-worth did not appear as a witness.General Counsel issued a pretrial subpena.Longworth filed a letter requesting that it be"cancelled,"asserting, "I do not think thatI have any information about this case and I do not think I should be required to testify."The request was denied.8Greer related that in May 1063 an employee was using only one hand to wash valves.Aurs "jumped"the employee and told him to use two hands. The employee responded thathe could wash as many with one hand as he could with two hands.Aurs left and re-turned, inferentially,with Carr.Aurs and Carr then left with the employee, who did notreturn thereafter.While a reprimand by Aura may be inferred,there is no evidence thatAurs did or did not recommend a discharge.9N.L.R.B.v.Beaver Meadow Creamery,Inc.215 F. 2d 247, 251(C.A. 3). ERTEL'MANUFACTURINGCORP.317The Board has held inCapital Transit Company,114 NLRB 617, 618:It is well settled that the mere title of supervisor as applied to certain positionsdoes not establish supervisory status under the Act.Rather, it is the functions,duties, and authoriy of the individual which must be determinative according tostatutory standards.And the power or authority bestowed must not "be`routine'in the natural sense of that word."Nor may the discretion accompanying theduties be so circumscribed by limitations,either in the authority granted or inthe specific conditions placed upon the exercise of such authority,as to negatethe use of independent judgment.Further,itmay not be a sporadic assumptionof a position of command and responsibility.On the other hand,the realexistence within an individual's regularly assigned duties of any of the powersenumerated in Section 2(11) will make a man a supervisor even though thenecessity for the exercise of such power is infrequent.But where the issue isthe actual existence of a supervisory power, the absence of anyexerciseofauthority made negative its existence.Thus,there is precedent for the positionthat frequency or infrequency of the exercise of authority becomes irrelevantonly where there is no question that the authority conferred is supervisory.General Counsel urges that the testimony reflects that new employees are intro-duced to Zigler, Longworth,and Aurs as their foreman:That these individuals directthe work of the employees,including changing jobs, inspecting work,instructingemployees, stopping an operation,and shutting down a machine;that they disciplineemployees,including reprimands and sending employees to higher authority; thatthese three do no production work; and that they grant time off to employees with-out clearing with anyone else, and have authority to alter and initial timecards andproduction cards.General Counsel urges that Enochs'assertion that only Enochsand Carr are in a supervisory capacity in the plant of more than 300 employees, di-vided into at least 11 departments is "absurd,"particularly in view of the admissionthat there is no one to supervise on the night shift, yet Longworth is responsible forthe flow of production on the night shift in his department.Respondent urges that in an earlier case involving this Respondent the Board foundthat "setup men" were nonsupervisory personnel.Ihave taken official notice ofCase No. 35-RC-1437.10 In that case the Board found there were approximately190 employees in the,unit.Itwas undisputed that the plant superintendent andgeneral foreman had supervisory authority.The Board found five leadmen,in ironfoundry, toolroom,aluminum foundry,packaging,and maintenance departments,were supervisory personnel.The facts considered by the Board were:It is the leadman's responsibility to get the work done and to see that it is prop-erly done; and to check the piece count which he turns in with the tine cards.Although all hiring is done by the personnel office and these leadmen have noauthority to discharge,they may make assignments of work within the depart-ment and shift employees around to where they are needed.The superintendentstated that they had no authority to discipline an employee,but that they wouldreport such matters to him and he would make the final decision which would bereached either by investigation or by accepting the leadman's recommendation.Raises for the most part are automatic,but when reviewed,a leadman's opinionis sought.Leadmen are not present during the greater part of the night shifts,but remain subject to call at any time.In view of the above,and on the recordas a whole, we find that the leadmen responsibly direct the work of the em-ployees in the departments and are supervisors within the meaning of the Act.The Board further held:There are 18 setup men,of whom 14 work in the machine shop.There areabout 110 employees in the machine shop which is under the supervision of thegeneral foreman who is present throughout the first shift and at the beginning ofthe second shift.The setup men set up the machines for the machine operatorswho are not sufficiently skilled for that operation.Occasionally,when workis slack or there is a small or a rush job, a setup man may operate a machine; hemay also relieve a man in order to keep production moving. Setup men areresponsible for seeing that quality is maintained by machine adjustment.A dis-charged employee testified that a setup man on the second shift authorized himto take time off, and that he had seen other setup men on that shift authorizetimecard corrections when an employee was late or had forgotten to punch in,and twice pull the timecard of employees.It further appears that setup men on-Reported in 118 NLRB 1338. .318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe second shift are authorized to use the telephone to call the general foremanif something unusual occurs.The plant superintendent stated that the setup-amen are hourly rated, and have no authority to hire, discharge, or change thestatus of any employee.As we deem the evidence relating to the duties and:responsibilities of the setup men on the second shift of the machine shop insuffi-cient upon which to base a finding as to their status,we shall permit them tovote under challenge.As to the other setup men, we find that they are notsupervisors.[Emphasis supplied.]The Board has held that a finding in an earlier representation case that an em-ployee is not a supervisor "did not finally and conclusively resolve that issue for thepurpose of this case involving alleged violation of Section 8 (a) (3) and (1) of theAct."Leonard Niederriter Company, Inc.,130 NLRB 113, and footnote 2 thereof.This record reflects duties exercised by Zigler, Longworth, and Aurs not recited inthe Board's finding in the prior case as duties performed by setup men.These duties,in fact, were not performed by all setup men but were duties exercised by the threenamed, in addition to whatever setup duties they may have performed.These duties,in fact, included duties performed by the "leadmen" in the earlier case, whom theBoard found were supervisory personnel.In view of the evidence set forth, and on the record as a whole, I find that Zigier,Longworth, and Aurs responsibly direct the work of the employees in their respec-tive departments, on their respective shifts, and are supervisors within the meaning ofSection 2(11) of the Act.iiC. Background and sequence of eventsIn April 1963, the Union undertook an effort to organize Respondent's employees.Lewis Strickland, International representative, related that on Tuesday, April 30,1963, about 7:30 p.m., a meeting of the day-shift employees was held at the local'sheadquarters.A meeting of the night-shift employees was held on Thursday, May 2,1963.At each meeting employees were requested to, and did, sign authorizationcards and were given a pin containing the legend "Join UAW vote."The pin isapproximately 11/4 inches in diameter.Employees were also requested to volunteeras members of an organizing committee.Those volunteering were given a pin con-taining the same legend as indicated, and in addition, the words "organizing" and"committee" appear at the top and bottom, respectively.This pin approximates11/2 inches in diameter. It is undisputed that thereafter, at all times material, theemployees who received these buttons wore them clearly displayed while at work.Of 21 alleged discriminatees listed in the complaint, all but 4 were members of theorganizing committee.12It is patent that Respondent knew who the members ofthe "organizing committee" were from the display of the "organizing committee"badges.Not all members of the "organizing committee" were appointed at themeetings of April 30 and May 2; however, all were members, for varying periods,prior to the layoffs of May 29 and 31.Where layoffs occurred at an earlier datethe individuals involved were members of the organizing committee on that date,if the record reflects that they were in fact members of said committee. Subsequentunion meetings were held each week, one an afternoon meeting, and another anevening meeting.At the first meeting, and subsequent meetings, authorization cardswere distributed to the employees to obtain the signatures of additional employees.Literature, combs, and pencils were also distributed.Committee members wereinstructed not to solicit on company time, but to do it during lunch periods and othernonwork time.13It isundisputed that the organizational campaign continued at all times materialherein.11 In so finding I am not unmindful of Enochs' testimony that the duties of setup menhad not changed since the earlier case. If this assertion is accurate the Board was notfully advised of the duties of Zigler, Longworth, and Aurs.saMembers of the organizing committee listed in the complaint were: Beek, Cloyd,Edwards, Greer, Haley, Hilton (or Helton), Holliday, Hoskins, Johnston, Knight, Lay,Mobley, Pemberton, Pettypiece, Plymate, Smith, and Sweet. The other four are Blackburn,Donica, Lakes, and Ramsey.ssRespondentdoes not denyknowledge of the existence of the organizational campaign,or that perhaps half of the employees wore union buttons. ERTEL MANUFACTURING CORP.D. Interference,restraint,and coercionEvidence and Findings319The complaint contains five separate specifications of barring solicitation of unionmembership,prohibiting distribution of prounion literature,interrogations,threats,and a warning of surveillance and discrimination, some of the specifications allegedlyhaving been engaged in by more than one of Respondent's supervisors, on one ormore separate dates.These are consideredseriatim.1.Solicitation of membership and distribution of literatureIt was stipulated that the Respondent promulgated "ShopRules" on June 6, 1957,and these rules were still in effect at the time of the hearing. There are 31 numberedrules.We are here concerned only with those numbered 22 and 23 and a state-ment of -the penalty for infractions.Rule 22 provides:Soliciting or collecting contributions for any purpose whatsoever on Com-pany time, without the specific approval of Management.Rule 23 provides:Distributing literature, written or printedCompany premises, without the specific approval of Management.At the end of the rules the following appears:The commission of any of the above infractions will be sufficient groundsfor disciplinary action ranging from reprimand to immediate discharge,depending upon the seriousness of the offense in the judgment of theManagement.John Sweet credibly testified that on Friday, May 3, 1963, Zigler advised Sweetthat Enochs wanted to talk to him in the office.Enochs advised Sweet, "Youknow you are subject to immediate dismissal."Sweet inquired 'as to the reasonand Enochs advised that it was for passing out "illegal literature," and asked Sweetifhe had read the company rules.Enochs then read rules 22 and 23. Sweetadvised Enochs that the only thing he had ever solicited or distributed was unionauthorization cards.Enochs advised him "one more time" or "one more reportagainst you" and he would be immediately dismissed. Sweet asserted that he hadstarted soliciting employees' signatures on authorization cards on May 1, and thathe did his soliciting before work hours and during lunch hours, never on companytime.He obtained between 35 and 40 signatures. It is undisputed that the Com-pany posted its "shop rules" on the bulletin board on Monday, May 6. Subsequently,on May 16, Sweet was suspended for 1 week for passing out "illegal literature" onthe company parking lot. These events are consideredinfra.BillyM. Cloyd, an employee in the cast iron piston department and a setup man,asserted that he solicited authorization cards mostly in the parking lot -after he gotoff work; however, he also solicited in the plant, but not on company time.Cloydcredibly testified that on Friday, May 3, he was advised by his foreman, Olin Mc-George, that Enochs wanted tosee him inEnochs' office.Upon his arrival, Enochsinquired if Cloyd knew that he was subject to immediate dismissal, then askedifCloyd was familiar with the company rules.Enochs then read rules relating totaking upcollections on company property without the Company's approval, andsoliciting or passingout literature on company property 'without the express ap-proval of the Company. Enochs then advised Cloyd that if he was caught violatingthe rules he would be dismissed.Sweet related that he attended a union meeting on Tuesday, May 14. The fol-lowing morning he was in the aluminum piston department about 6:45 a.m. CecilRussell (not setup man Russell, who worked on the night shift) was standing withSweet.Russell had union authorization cards in his hand.Zigler came up andtold Russell, "Put those g- d- cards out of sight." Sweet advised Ziglerthat the employees were within their rights to solicit for the Union on their owntime.Zigler responded, "It's not my rule. It's the Company's." It is undisputedthat worktime commenced at 7 a.m.Enochs, plant superintendent for 30 years, first testified that there was a rule againstsoliciting on company time without specific approval of management, and a ruleon distributing literature on company premises without specific ;approval of manage-ment.He was then contradictory when asked if the employees were permitted to 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicit on company property on their own time by responding, "I believe we saidon premises they had to have approval." In explaining the reason for the adoptionof the rules, Enochs asserted, "It was generally observed that there was standingaround and discussing and, on occasion of the solicitation and distribution, and it'caused a serious interference with their required attention to work." 14Rule 22, as written, does not preclude soliciting by employees on their own time.The thrust of Enochs' statements about "illegal literature" to Sweet and Cloyd,coupled with Zigler's admonition to Russell, must then relate to the rule 23 prohibi-tion against "distributing-written or printed matter," to wit: authorization cards.There is no evidence of any other activity by Sweet, Cloyd, or Russell.at the time ofthese events.The Board has held in numerous cases, with court approval, that an employermay make and enforce a rule forbidding his employees to engage in union solicita-tion during worktime.However, a broad no-solicitation rule, in the absence ofspecial circumstances making such a rule necessary in order to maintain productionor discipline, is presumptively "an unreasonable impediment to self-organization andis therefore presumptively invalid." 15Accordingly, I find rule 22, as written, is confined to the matter of soliciting dur-ing worktime and it is valid.However, the evidence is clear that Respondent at-tempted to, and did, enforce said rule as applying to nonworktime, and to thatextent its enforcement constituted interference, restraint, and coercion in violationof Section 8 (a) (1) of the Act.Respondent's effort to apply the proscriptions of rule 23's provision relative to"written or printed matter" as encompassing distribution of union authorizationcards during nonworktimeis infact an effort to restrict solicitation during theemployees' free time. In addition, as set forthinfra,section E, 2, it was appliedto distribution of literature on the Respondent's parking lot.Respondent introducedno evidence of "special circumstances" making the rule as written and enforcednecessary in order to maintain production or discipline.The Board in theMinneapolis-Honeywellcase 16 held the presumption of invalid-ity was unrebutted.The Board in that case, distinguished between a rule which hadapplication limited to areas where the employees have their work stations.TheBoard asserted that it: ". . . unanimously adheres to theWaltonview 17 that a banon distribution of literature is presumptively invalid, in normal circumstances, ifand insofar as it precludes employees from distributing union literature when theyare on nonworking time and also in nonworking areas of the employer's establish-ment."Accordingly, for the reasons stated, I find that Respondent's maintenance and en-forcement of its rule 23, and it seffort to prevent solicitation during nonworktime,and the conduct of Enochs, set forthsupra,relative thereto, constituted interference,restraint, and coercion in violation of Section 8(a)(1) of the Act.I find no evidence that President J. C. Ertel III engaged in the conduct describedin paragraph 5(d) and (e) of the complaint, or that Zigler engaged in the conductalleged. in paragraph 5(e) of the complaint.Accordingly, I will recommend dis-missalof thoseallegations.2. InterrogationIt is alleged that Edwin Aurs interrogated employees concerning their own andother employees' union membership, activities, and desires on or about May 20, 1963.Billy C. Greer credibly testified that he wore the two union buttons, describedsupra,while at work, commencing May 3. On that day or the following day, Aursinquired, "What are you doing with them on."Greer responded, "Well I just14 Enochs was asked if the Company would stop an employee from solicitine for theUnion provided both employees were on their lunch period or rest period.He replied vari-ously, first asserting, "My answer is yes,", then asserting, "We never had an occasionlike-no, I don't believe they would." I do not credit Enochs.15 SeePeyton Packing Company, Inc.,49 NLRB 828, cited with approval inRepublicAviation Corporation v. N.L.R.B.,324 U.S. 793; Twenty-eighth Annual Report of theNational Labor Relations Board, page 66;Idaho Potato Processors, Inc.,137 NLRB 910,enfd.322 F. 2d 573 (C.A. 9).16Minneapolis-Honeywell Regulator Company,139 NLRB 849.17Walton Manufacturing Company,126 NLRB 697, enfd. 289 F. 2d 177 (C.A. 5). SeeSouthwire Company,145 NLRB 1329. ERTEL MANUFACTURING CORP.321,stuck them on. . I signed. one. of the cards.Greer asserted that Aurs on a numberof days talked about what the Union would do and what the Union would not do;-Aurs asserted that the hours would be cut down by 4 hours a week and this wouldoffset any increase the Union could obtain.Greer asserted that each day for a-number of days Aurs would greet him with a salutation, "Hello union bee."Aurs.said that the Union would not do any good if it did come in.Aurs inquired ifGreer did not enjoy his Christmas bonus and the 4 hours extra during the week.At one time Aurs is alleged to have stated, "I see you're still wearing your badges.You must have plenty of money or don't want no job." Aurs did not testify.I find, from the recited testimony, no evidence of interrogation. I will recom-mend dismissal of the allegations of paragraph 5(a) of the complaint.In paragraph 5(b) of the complaint, Aurs is named as one of Respondent's.supervisory personnel who engaged in various threats.The threat of loss of 4 hours.a week or a Christmas bonus if the Union was successful does constitute inter-ference, restraint, and coercion in violation of Section 8(a)(1) of the Act. I so find.3.ThreatsIt is alleged that Longworth, Aurs, and Zigler threatened employees with a closingof the plant, discharge, layoff, or other reprisals if they became or remained mem--bers of the Union, or assisted or supported it.Raymond Daniel Pemberton credibly testified that in the early part of May he hada conversation with Longworth relative to a union button he was wearing.Long-worth advised that a safety pin would hold whatever he was trying to hold in his.pocket as well as the union button. Pemberton related that about May 15, while inthe aluminum piston department, he said to Longworth, "Let's go fishing."Long-worth responded that if the union activity continued, or if the Union should happento be able to get into the plant, they would all be able to fish all summer. I findthat the statement constituted a threat of reprisals and as such was violative of Section8 (a) (1) of the Act.R. Edward Beck credibly testified that on approximately May 7, at 4:30 p.m., hehad a conversation with Longworth, with other employees present.Longworthadvised Beck that if he continued to wear theunionbutton, from Longworth's pastexperience, he would probably be out of work before the month was up. Beck de-scribed this as being the first day that he had worn a union button.Fred ElmerHaley, Jr., corroborated the testimony of Beck asserting that Longworth said if theUnion did get in the Respondent "will just close the doors." I find these statementsconstituted a threat in violation of Section 8(a)(1) of the Act.There is no evidence in the record of any statements constituting interference,restraint, and coercion being made by Zigler on May 31, 1963; accordingly, I will'recommend dismissal of that allegation of the complaint.184.Warning of surveillance and discriminationThe complaint alleges that Longworth, on or about May 13, 1963, warned emplovees that they would be under surveillance and discriminated against for engagingin union activity or supporting the Union.As I find no evidence in support of this.allegation, I will recommend its dismissal.Raymond Daniel Pemberton related that he was absent on Friday, May 10. On,Monday, May 13, his timecardwas missingfrom the rack.He was advised byHopper to see Carr or Enochs, he was uncertain which individual he talked to, fromwhom he obtained clearance.When he reported the fact of clearance to Hopper,he was advised by Hopper that he should be careful, that he was wearing a unionbutton and they would be watchinghim.19I do not find a threat of surveillance inthe normal usage of that term.However, Hopper's statement is a threat of possiblediscrimination by reason of Pemberton's unionactivity and thus violative of Section8 (a) (1) of the Act. I so find.is General Counsel urges consideration of an incident related by Beck.On May 21, justprior to the end of the first shift, 3 or 4 minutes before 4:30 p.m.,Beck related he talked'to Sweet about the Union. Zigler called Beck over and told him notto talk to the day-shift employees as he was "disturbing them."Since the record reflectsthat Sweet was-suspended on May 21,the asserted date of this event, and in view of other findings herein,.I find it unnecessary to'evaluate this testimony.IeHopper's denial that he ever discussed the Union with Pemberton is not credited.756-236-65-vol. 147-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Allegeddiscriminatorylayoffs,discharges,suspensions,and demotionsEvidence and Findings1.May 15, 1963, layoffsIt is undisputed that on May 15, 1963, about 9 a.m., Zigler advised John Sweet, R.L. Ramsey, Robert Mobley, Harold R. Holliday, Donald R. Smith, and Paul Heltonthat they were to go home and call back after 7 a.m. on Friday.General Counselcontendsthat these layoffs were discriminatory.20it is undisputed that the asserted reason for this layoff was low air pressure. PlantSuperintendent Enochs asserted that it requires three air compressors to maintainadequate pressure and volume, that Respondent had a new compressor ordered but ithad not beeninstalled.There were four air compressors.Enochs asserted that onMay 15 an oil line became clogged, causing a piston toseize,due to lack of lubrica-tion and a piston and liner had to be replaced. Enochs related that it requires 90pounds of pressure to operate the "groups," otherwise the work will slip, the tools willbreak, and personal injury could ensue.Accordingly, Enochs asserted the groupmen, the setup men, and the man that operated an air drill were sent home. Enochsasserted that the master gauge in the engineroom showed less than 80 pounds' pres-sure.In support of its contention Respondent introduced a receipted bill fromScherer Electric Company, which reflects that there was emergency service to replacea motor on the No. 1 compressor on May 15, 1963.John Sweet related that when Zigler asserted that they were being sent home be-cause of low air pressure, then he checked the pressure and found it to be approxi-mately 100 pounds on all the groups. Sweet's testimony is undisputed that normalchines with air pressure as low as 75 pounds.However, when the pressure fell below80 pounds Sweet went to Zigler, advised Zigler that the air pressure was down, andZigler would call maintenance and they would "kick in" another auxiliary motor(compressor).Mobley corroborated the testimony of Sweet relative to the pressure,asserting that it was approximately 95 pounds and that normal operating pressureis between 80 and 100 pounds.Sweet asserted that he, Donald Smith, and Mobley were working on machineswhich did not require air pressure at the time they were sent home.Mobley assertedthat he was running a drill press which did not require air pressure.This testimonyis undisputed.Mobley related that it was Enochs who pointed out to Zigler whichemployees were to be sent home.Sweet related that there had never been a layoff while he was employed (he wasemployed August 8, 1959) because of lack of work.He related that when work be-came slack the employees were transferred to the production department until thepiston department became normal again. It was under these circumstances that onseveral occasions he and others were sent to the front end by Maddox, when Maddoxwas foreman, to work for Edwin Aurs.Sweet related that the group that was laid off on May 15 went to the union hall,returned to the plant about 2 p.m., and passed out union literature "in front of theplant on the sidewalk at the change of shift." Sweet explained that part of thefoundry got out at 2:30 p.m., and the regular shift change was at 4:30.About 3:30p.m., Personnel Director Hopper approached the group and advised them all to reportat the commencement of work on Thursday, May 16.To the extent Enochs' testimony, relative to this layoff, is at variance with thetestimony of Sweet and Mobley, I credit the latter.Respondent made no effort toexplain the reason for the layoff of employees whose operations were not related tothe use of air pressure, even were it assumed that Respondent had difficulty with theair pressure.Neither does the record explain the failure to lay off other employeeswhose machines, inferentially, required air pressure.Most notable, however, is theundisputed testimony of Sweet that on prior occasions when work in the aluminumpiston department was low the employees were transferred to the production depart-ment.Respondent made no effort to explain its failure to follow this course ofaction on this occasion. I have foundsuprathat prior to 7 a.m., on May 15, ZiglertoldRussell to gat union authorization cards out of sight before worktime thatmorning.20 The complaintwas amendedto conform to the evidence which establishes that all ofthose named, except Sweet, returned to work on May 16. 1963, and that the subsequentlayoff of Helton. Holliday, and Mobley occurred on May 31 not May 15. 1963, as allegedin the complaint.The complaint was also amended to reflect the subsequent layoff ofR. L. Ramsey was on May 31 not June 3, 1963. as alleged. The name of Paul Hilton iscorrected to Paul Helton.All, except Ramsey, were members of the organizingcommittee. ERTEL MANUFACTURING CORP.323Under the circumstances,particularly Respondent's failure to explain its course ofconduct on this occasion,and in the light of other events in the record,I find thealleged problem with the air pressure was in fact a pretext and that these layoffs onMay 15 were discriminatorily motivated and a violation of Section 8 (a) (3) and (1)of the Act 2'2.The suspension of John Sweet-May 16, 1963It is undisputed that Sweet was suspended for 1 week commencing May 16 andreturned to work on May 23, 1963.When Sweet reported on May 16, he noticed that the timecards for the others whohad been laid off the prior day were in the rack but his card was missing. Sweetwent to Personnel Director Hopper and inquired if they had forgotten to put hiscard in the rack or if he was laid off or fired. Hopper responded that Sweet wouldhave to talk-to General Foreman Harold Carr. Thereafter, Can came to the per-sonnel office and read from a piece of paper he was holding, advising Sweet that hewas being suspended for a week for insubordination, vile language, and passing outillegal literature.Sweet requested a copy of the statement, which request Can re-fused.Sweet denied ever having disagreed with a supervisor in heated terms, deniedchallenging the authority of any supervisor, and denied refusing to do anything re-quested by a supervisor. Sweet denied that he had ever been reprimanded for in-adequate work and asserted that he had never previously been laid off for disciplinaryreasons.Sweet asked Carr to specify the nature of the insubordination charge.Carr responded that he did not know, that maybe Sweet should go to see Enochs.Hopper then advised Sweet that Enochs had said, "By God, he didn't want to seeme or talk to me or want me on the Company property." Hopper then advised thatSweet was not to enter the company property and that Hopper would obtain Sweet'slunch pail and Thermos jug for him.A copy of the letter from which Can read,acknowledged by Sweet as an accurate recitation of what Carr read to him, indicatesthat the suspension was for the following reasons: (1) insubordination; (2) viola-tion of company rules; (3) distribution of literature on company property; (4) "Youhave been warned previously and you have deliberately ignored previous instruc-tions on the above matter"; and (5) "Your actions have. created an untidy parkinglot."Also provided is "Any further actions will result in an immediate discharge.You are to report to work on Thursday, May 23." 22I have foundsupra,section D, 1, that on Friday, May 3, 1963, Enochs read Re-spondent's rules 22 and 23 to Sweet and advised him that he would be dismissed ifthere was another report against him. I have also found that Sweet's activities:prior to that time had been confined to soliciting signatures on union authorizationcards.It is patent that the suspension on May 16, for I week, was the result ofSweet's activity in distributing union literature on May 15 in front of the Company'splant.Whether the distribution was in fact on the parking lot or not, I find of noconsequence.It is clear, and undisputed, that the distribution was made during aperiod of nonworktime, and occurred outside the plant.The Board has found that the application of a no-distribution rule to the distribu-tion of union literature, by employees on the company parking lot; placed an un-reasonable impediment on the freedom of communication essential to the exercise ofits employees' right to self-organization.The Board held that a suspension for viola-tion of such a rule under these circumstances constituted discrimination.LeTourneau Company of Georgia,54 NLRB 1253. In affirming, the Supreme Court 23noted the record was barren of showing of "special circumstances" or "unusual con-ditions" differing from those occurring normally at any large establishment. Simi-larly, this record is barren of any showing of special circumstances.Accordingly, I find, for the reasons indicated, and on the record as a whole, thatthe suspension of Sweet constituted discrimination in regard to his hire and tenureof employment and was violative of Section 8(a)(3) and (1) of the Act.211 have noted the undisputed testimony of Billy C. Greer, an employee of the produc-tion department, who related that on May 15, as these aluminum piston department em-ployees were leaving the plant, they came through the section where Greer worked.Atthat time Foreman Aurs, whom I have notedsupra,was heckling Greer'about^his unionactivities, asserted "there goes some more of your union buddies going out, you see."21Carr was not called as a witness.While Enochs and Hopper appeared as witnessesthey were not questioned about the layoff of Sweet on May 16.23Republic Aviation Corporationv.N.L.R.B.,324 U.S. 793. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Layoffs of 'May 29 and 31, 1963It is undisputed that the night shift in the aluminum piston department was dis-continued about 8:30 p.m. on the night of May 29.However, the resultant layoffswere made from both the day shift and night shift, some night-shift employees beingtransferred to the day shift.General Counsel contends that these layoffs were dis-criminatorily motivated.'Prior to this layoff there were 47 employees, including 7 setup men, in the alumi-num piston department: 22 employees and 4 setup men worked on the day shift,18 employees and 3 setup men worked on the night shift.A total of 21 employeeswere laid off, and 2 setup men were demoted to operators, leaving the day-shift com-plement at 21 employees and 3 setup men. Those laid off from the night shift in-cluded R. E. Beck, Wiley R. Johnston, Jr., Johnie Lakes, Raymond D. Pemberton,and Charles H. Pettypiece.Those laid off from the day shift included EugeneBlackburn, Lynndal L. Donica, Ray S. Edwards, Fred E. Haley, Jr., Paul Helton,Harold R. Holliday, James R. Hoskins, Larry Knight, Robert K. Mobley, R. L.Ramsey, and Donald R. Smith. I have found,supra,section C, that all those named,except Blackburn, Donica, Lakes, and Ramsey, were members of the organizing com-mittee, the others were union members.24It thus appears that at least 17 of the 21 laid off wereunionmembers, and 13 ofthose were members of the union organizing committee. It is undisputed that a sub-stantial number of employees throughout the plant, possibly as many as one-ha.f,wore union buttons at the time of this layoff. The evidence also establishes that inthe aluminum piston department all but approximately 10 of the total of 47 em-ployees were wearing union buttons.No claim is made that the employees were forewarned about the pendency of thislayoff.Larry G. Knight related that he returned from vacation on June 3, 1963,theMonday following the layoff, and inquired of Zigler, his foreman, the reason forthe layoff.Zigler sent him to Personnel Director Hopper.Hopper advised him thelayoff was due to "lack of work." The testimony of Mobley that he was advisedof his layoff by Zigler, about 15 minutes before quitting time, on May 31, and thatZigler had a list of the men to be laid off at that time, is undisputed.Also un-disputed is the testimony of several witnesses that they were advised by Zigler thatthe layoff was due to "lack of work."Enochs related that Respondent did not follow seniority in determining whichemployees would be laid off.Enochs asserted, "We tried to keep'the best men."Enochs acknowledged that "in most instances the older men are the best men."Enochs asserted that either he or General Foreman Carr made the decision as to,which employees were to be kept on and which were to be laid off.Sweet credibly testified that two men were laid off who had over a year of experi-ence on a "group." It affirmatively appears that employees were promoted frommachine operators to group operators.Sweet related that two men, Elliot andMcNerty, were retained, even though they could not read a micrometer and thuscould not check their production for accuracy.Elliot and McNerty were on thenight shift prior to the layoff. Sweet asserted that Mobley had been a group opera-tor for a year and a half prior to his layoff. Enochs did not dispute these assertions.General Counsel asserts that the claim of "lack of work"is infact a pretext, sincesimultaneously Respondent started placing orders for aluminum pistons to be manu-factured by McQuay Norris Manufacturing Company.Howard L. Rau, manager of the special accounts department of McQuay NorrisManufacturing Company related the circumstances under which his company pro-duced aluminum pistons for Respondent.On May 16, Rau received a telephone callfrom W. B. Ertel requesting a quotation on a group of alloy pistons.Rau assertedthere were 11 items, various sizes, on which bids were requested in lots from 500 to1,000 on some items, up to 5,000 on other items. Price quotations were submittedon May 29. An order for 10,546 pieces was placed by Respondent on June 3, withdelivery to commence on June 17. An order for an additional 17,333 pieces, cover-ing 5 different items was placed on June 20.Additional orders and the dates they21 It appears that in addition to the 16 named in the complaint the following were alsolaid off either on May 29 or 31, although the evidence is not clear as to which date:William L. Mahaney, whose name appears on the list of members of the organizing com-mittee,Charles E. Reeves, Dave Kilgore, Jr., Clyde Jessie, and 'Robert P. Hill.Whilethere is testimony that all those laid off wore union buttons, there is no reliable evidencethat the last four named were or were not members of the Union. Sweet could notidentify the fourlast named. ERTEL MANUFACTURING CORP.325were placed were: 15,217 pistons, July 10; 12,254 pistons, July 17; 5,526 pistons,July 26; 23,647 pistons, July 29; 5,940 pistons, August 14; 18,265 pistons, August 28;3,249 pistons, September 13.25Rau has been in his present position for 7 or 8 years.Rau related that his company had sold aluminum pistons to Respondent in thepast, but not of the numerical size or frequency of the orders placed in 1963.Rauasserted that they had furnished 500, 1,000, or 2,000 pieces of a particular partnumber 2 or 3 years ago. Rau also stated that on prior orders McQuay Norrisfurnished the castings, while on the 1963 orders Respondent furnished its owncastings.Respondent did not dispute the accuracy of Rau's testimony.Respondent did not seek to establish "lack of work" as the reason for the dis-continuance of the second shift and the layoff of 21 employees, even though this wasthe reason stated to the. employees.Enochs related that Respondent purchasedthe physical assets of Ohio Piston Company of Cleveland, in February 1963.Aspart of" its purchase Respondent undertook to fulfill pending- commitments of theseller.of which were installed for operation at Respondent's plant.Ohio. Piston Companyhad employed 23 employees, of whom Respondent sought to retain 3 setup men.Enochs explained that 75 percent of Respondent's production was 'replacementpistons,while the Ohio Company's production was for original equipment.TheOhio pistons were of a much larger diameter and in a line which was not too com-petitive.Enochs explained that there are 14 companies who make replacementpistons which do not exceed 5 inches in diameter, while the larger pistons measureup to 14 inches in diameter.Enochs first asserted there were three men that wereto come to Indianapolis, to "set the jobs up and train operators but there were onlytwo who came and the one, that did come he has since left." 26Enochs explained that the equipment was installed by Respondent's use of its ownemployees and outside millwrights. In April, a setup man was transferred fromthe production department but did not have enough experience and, according toEnochs,,it was necessary to transfer two setup men from the piston department. Itappears undisputed that Longworth, night-shift foreman, and-Hook, day-shift setupman, were transferred from the aluminum piston department to the Ohio equipment,inferentially, early in June 1963.Enochs asserted that it was as a result of thiscontemplated transfer that it was decided to lay off the night shift.The night shifthas not since been restored.Russell, night-shift setup man, was transferred to theday shift, inferentially to replace Hook.However, Thompson, the third night-shiftsetup man and Sweet, day-shift setup man were simultaneously demoted, leavingonly three day-shift setup men in the aluminum piston department.Enochs assertedthat it was not the initial thought to purchase the Ohio operation at the expense ofreducing its piston production, but since they did not get the setup men from Ohiothey had to use their best setup men on the Ohio operation and it was for this reasonthat they decided to lay off the night shift.Enochs related that Respondent has a turnover of 40 to 50 employees a month,and hires 40 new employees a month.27According to Enochs the bulk of this turn-over is in the piston and production departments.Enochs related that, at the timeof his testimony in November 1963, Respondent had approximately 305 employees,while in May 1963, total employment approximated 355, and- in early 1963, total'employment was approximately 320.Enochs asserted that the night shift was never restored because they did not havesufficient setup men.Enochs related that recall letters were sent to the laid-off em-ployees.Enochs made no explanation of why, at the time of the layoff and in therecall letters, the employees were advised that the reason for the layoff was "lackof work."Neither did Enochs attempt to reconcile his assertion that the reasonfor the demotion of Sweet was "simply because we did not need that many setupmen after we started the Ohio operation," with his assertion that the reason for thelayoff of the night shift was the lack of setup men. In addition, Enochs explained25Sweet estimated daily production as approximating 3,000 pistons on the day shift.His estimate was not disputed.-Enochs later denied having stated that there were two setup men that came fromOhio Piston.He asserted that only one came and that he advised the Respondent aboutMay 15 that lie was not going to stay. The individual was identified as Chormansky,whom Enochs asserted left Respondent August 1.However, in its brief, respondentacknowledged that two Ohio Piston setup men cane to Indianapolis.Enochs related new employees "without much previous experience" are assigned 326DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Sweet's demotion was due to the fact that he was the least in seniority and "wekept the ones with the highest seniority,"while Enochs asserted that seniority wasnot a factor in determining selection for layoffs.Enochs was unimpressive andunconvincing.I do not credit his testimony.Accordingly,I find on the record as a whole that Respondent asserted"lack ofwork"as the reason for the discontinuance of the night shift,at the time theemployees were advised of the reason for the layoff, on May 29 and 31.The samereason was ascribed as the reason for the layoff in recall letters sent to employees,in July 1963.I further find that immediately prior to the layoff,on May 16, Re-spondent sought quotations from McQuay Norris Manufacturing Company for theproduction of substantial orders of aluminum pistons, to replace part-of Respond-ent's normal production.The layoffs followed acts constituting interference, re-straint, and coercion by Respondent's top hierarchy,including Enochs, which Ihave foundsupra,section D. Included are threats of loss of work as a result ofthe employees union activity.The layoff followed other acts of discrimination byRespondent set forthsupraandinfra.Substantially all these events occurred within30 days of the first evidence of the Union's effort at organization.That Respondent'sattitude was one of animus toward the union effort appears beyond dispute. I findthat Respondent's explanation of the transfer of Longworth and Hook as a justifica-tion for these layoffs, constitutes an afterthought to justify the layoff. I find thatitwas not, in fact,the reason for the decision to discontinue the night shift.Respond-ent's assertion that it did not have sufficient setup men to continue the night shift,at thesame time that it reduced two setup men to operators,stands in sharpcontrast and without explanation.Ifind this asserted defense implausible.Inaddition,Respondent acknowledges that it did not follow seniority in selectingindividuals for these layoffs.While this record does not establish how many pistondepartment employees were members of the organizing committee the list of thatcommittee contains only 39 names.It is reasonable to assume that many of the 39did not work in the aluminum piston department.Yet, of the total of 21 selectedfor layoff in the piston department,13were members of the organizing committeeand at least 17 were members of the Union.What the result would have been ifseniority had been followed is obscure, but it may be presumed the senior employeesin terms of service who were organizing committeemembers 'would have beenretained.Accordingly,for the reasons enumerated, and on the record as a whole, I findthat the layoffs of May 29 and 31 were discriminatorily motivated, that the reasonsadvanced by the Respondent are in fact pretexts,and that said layoffs were violativeof Section 8(a) (3) and (1) of the Act.4.The demotion of Sweet May 31, 1963It is undisputed that on May 31, 1963,John Sweet was demoted from a setup mantomachine operator.GeneralCounsel contends that this demotion wasdiscriminatory.Sweet was first employed on August 8, 1959.He was a machine operator forapproximately 21/2 years and was promoted to a setup man in the piston departmentsometime in April 1962.He continued as a setup man until his demotion onMay 31, 1963. Sweet related that he was called to the office of Enochs about3:30 p.m. on May 31, and advised that he was being demoted to a machine operatorand would be reduced 25 cents an hour from $1.80 to $1.55 per hour. This eventcorresponded with Zigler's advice to day-shift employees of their layoffs.I have noted in the preceding section that Enoch's explanation of this demotionwas that Sweet was lowest in seniority.I have found,supra,that prior to the layoffthe day shift was comprised of 26 employees, including 4 setup men, namely Zigler,Hook, Maddox, and Sweet.At the time of the layoff Longworth and Hook weretransferred to the Ohio Piston operation, Russell was transferred from the night shiftto the day shift, Thompson was simultaneously demoted.Thus, after the layoff,there were still 24 employees on the day shift, of whom only 3 were setup men,namely, Zigler,Maddox, and Russell.Respondent made no effort to explain theadequacy of three setup men to do the work that had been performed by four setupmen for more than a.year prior to this demotion.Accordingly, on the basis of the record as a whole, I find the demotion of Sweetwas discriminatorily motivated and thus a violation of Section 8(a)(3) and (1) ofthe Act.It appears that Sweet quit on July 19, 1963. ERTEL MANUFACTURINGCORP.3275.The layoff of Beck from May 21 to 27, 1963 'It appears undisputed that R. Edward Beck was laid off on May 21 and recalledonMay 27.GeneralCounsel contends that this layoff was discriminatorilymotivated.Beck credibly testified that he was initially hired by Respondent on March 7, 1963,as a production worker, receiving $1.30 an hour.He was a member of the Unionand a member of the organizing committee, and wore both union buttons while atwork. Beck's particular assignment in the aluminum piston department, at the timein question, was that of packing pistons on the night shift.Beck related that whenhe reported there were usually 12 to 15 skids, sometimes as many as 30, eachcontaining up to 500 pistons, for packing.Beck first asserted that he packedapproximately 250 pistons per hour, but later modified this to, an approximation of1,000 each day. Beek related that his duties were to make boxes, stencil the boxes,weigh the pistons, oil the pins, and do other things.Beck related that when he reported for work on May 21 he was advised by Ziglerthat he was laid off. The reason assigned by Zigler was "lack of work." Beck'stestimony that there were approximately 30 skids sitting on the floor, awaitingpacking, and that this was more than the normal amount of 10 to 15 skids is un-disputed.Beck was recalled, and worked, on Monday, May 27.When the nightshiftwas laid off on May 29, Beek was among those laid off.Respondent made no effort to explain or justify the layoff of Beck betweenMay 21 and 27.2$ Respondent did not challenge Beck's recitation of the work onhand when Beck was advised the layoff was due to "lack of work."Accordingly, on the record as a whole, I find the layoff of Beck, between the datesspecified,was discriminatorily motivated and ia violation of Section 8(a)(3) and(1) of the Act.6.The discharge of Plymate-May 17, 1963It is undisputed that James E. Plymate was discharged on May 17, 1963.GeneralCounsel asserts that this discharge was discriminatorily motivated.Respondentasserts that it was for cause.Plymate was initially employed on December 13, 1962.He worked in the castiron piston department, as distinguished from the aluminum piston department.Plymate signed a union authorization card on May 1, 1963, and was a member ofthe organizing committee. It is undisputed that he wore both union buttons at work.On May 17, 1963, Plymate was advised by Personnel Director Hopper that he wasnot needed anymore.Hopper asserted, "Mr. Enochs has informed me that you havebeen fired and for me to make out your check."Plymate acknowledged that about 2 weeks before his discharge he had driven adischarged former employee of Respondent to an area with which he was not fa-miliar, which, in fact, was in the vicinity of Respondent's warehouse.Plymate ex-plained that his passenger had advised Plymate that someone owed him $10 andasked Plymate to drive him to the location. It may be inferred that the former em-ployee asked Plymate to wait for him, and proceeded into Respondent's warehousewhere a burglary was committed.Upon inquiry from the police, Plymate explainedhis presence to them and was not held. The following morning, before work, Ply-mate went to Personnel Director Hopper and advised Hopper that he wanted to talktoWilliam Ertel, when Ertel arrived.About 10 o'clock, the same morning, Hopperadvised Plymate that Enochs wanted to see him.Enochs advised Plymate thatPlymate did not have to explain, that Enochs knew why he was there. Plymate thengave Enochs the same explanation he had given the police.Enochs then inquiredifPlymate expected to tell his story and not get fired. Plymate responded that hedid not expect to get fired, but acknowledged there was not anything he could doabout it.Enochs then advised him to return to work.Plymate asserted that he was never arrested or charged with any crime in con-nection with this matter.Enochs explained the retention of Plymate as resulting from a request by thepolice.Enochs asserted that Plymate was under suspicion of robbery.29Enochs28Beck acknowledged that he was given pencils and combs by the Union,and if some-one asked him for a pencil during work hours he might have given them one. Respondentasserted that it was not making any contention that the layoff was for misconduct.' Enochs' precise explanation was "He took a man to our warehouse while he robbedthe warehouse vending machine and the man was caught but Plymate was not caught be-cause he did not actually participate in the robbery, he was only waiting on the man tocome back and the police asked us to keep him for awhile before we let him go because theymight want him." DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserted the reason Respondent decided to discharge Plymate on May 17 was thatthe.police advised Respondent that they were not going to "press the case."Enochsasserted the reason for the discharge was that the president of Respondent did notlike having an employee "that was a potential robber." I do not credit Epochs' as-sertion of the reason for the discharge.The timing of this discharge appears significant. It was 2 days after the layoffof five employees because of alleged difficulties with the air pressure, which layoffI have found was discriminatorily motivated. It was the day following the suspen-sion of Sweet for alleged violation of the company rules relative to distribution. Itisundisputed that Plymate was a member of the organizing committee and Re-spondent had knowledge of this fact. There is no evidence, and obviously the policefound none, that Plymate knowingly aided or abetted the robbery.Obviously, hadRespondent believed otherwise, it is reasonable to assume that it would not havecontinued Plymate's employment for a period of 2 weeks.There is no evidence asto when the police advised Respondent that it was not pressing any charges againstPlymate and in fact no corroborative evidence that such advice was ever given.Accordingly, on the record as a whole, I find the reason given for the discharge ofPlymate was in fact a pretext and that the real reason and moving cause was theunion activity of Plymate, and said discharge was discriminatorily motivated and aviolation of Section 8(a) (3) and (1) of the Act.7.The layoff of James F. Lay-May 22, 1963 30Lay was hired by Respondent March 8, 1963, and worked in the production de-partment on the night shift. It appears that Lay signed a union authorization cardon May 2, 1963, and was a member of the organizing committee. It is undisputedthat Lay wore both union buttons at work.The record is confused as to the precise date when Lay was separated from Re-spondent's employment.General Counsel contends that Lay was discriminatorilylaid off, while Respondent contends that Lay was discharged for cause.Lay related that on a Friday morning, apparently May 17, but possibly May 10,:about 6 a.m., he was in a fight with two other employees, somewhere away fromRespondent's premises, during which Lay was stabbed.Lay went to PersonnelDirector Hopper's office about 10:30 or 11 o'clock the same morning and advisedHopper that he would not be at work that evening. Lay related that he advisedHopper that they had all been drinking; but Lay denied that he had been drunk orso stated to Hopper.Lay asserted that he did not give Hopper any explanation ofthe stabbing and Hopper did not request one.On Wednesday, May 22, Lay returnedtoHopper's office to obtain some insurance forms.At that time, according to Lay,Hopper advised him that he was laid off. Lay asserted that Hopper advised himthat he was being laid off because he had a fight with another employee.31Lay admitted that Hopper also told him that he was being laid off because of thescrap or fight he was in. Lay acknowledged he did not admit being told by Hopperthat the fight was one reason for the discharge until Respondent's counsel had ob-tained Lay's pretrial statement. I do not credit Lay's testimony relative to Hopper'sassertions about the Union, which were denied by Hopper.Lay testified that Hopper advised him that he was being laid off, as distinguishedfrom being discharged.Hopper did not dispute this statement.Lay requested alayoff slip, which was refused by Hopper. Lay acknowledged that he was unableto return to work prior to June 17 because of the stab wound. It is undisputed thathe has never been recalled.Enochs testified that Lay was in a fight one Friday night with two other employeesof the Company, received a bad cut, that before they sewed it up they removed hisappendix, and he was out for about 10 days. Enochs summarized that since thethree of them had been in a fight and the other two had quit, "we dropped him fromthe payroll because we cannot depend on that type of help."30The complaint alleged that Lay was laid off on May 31.This allegation wasamended to conform to the testimony that the discharge was May 22.11 In so finding, I am not unmindful of the evasiveness and confusion in the testimony ofLay.Lay first related that when he was told of his layoff he advised Hopper that hefigured it was coming, and, Lay asserted, Hopper responded that he should have, that"when you first hired in here we told you we didn't want no union in here and you guyscome with those badges on." Lay later related that when Hopper told Lay that he waslaid off, Lay responded that he figured it was coming on account of the Union. Layasserted that Hopper responded, "If I figured it was coming why was I wearing out theunion badge, when he hired me in there they strictly didn't want no union." ERTEL.MANUFACTURING CORP.329While the timing of this discharge, in consideration of the record as a whole,raises strong suspicions that it may have been discriminatorily motivated, I am un-able to so conclude.This record leaves no doubt of the willingness of Respondentto eliminate from its employment members of the union organizing committee.Laywas a member of that committee.However, Lay was unimpressive as a witness andwas evasive and contradictory relative to the conversation he had with Hopper atthe time of his layoff.Accordingly, I will recommend ,a dismissal of the allegationsof the complaint relative to Lay.8.The discharge of Billy C. Greer-June 3, 1963The complaintallegesthat Billy C. Greer was discriminatorily discharged onJune 7, 1963.Respondent contends that Greer, by reason of a failure to report for3 consecutive days, was considered to have quit.Greer testified that he was initially employed by Respondent in March 1963.He was uncertain if he was separated from ,employment on Tuesday, June 4, orMonday, June 10; he then asserted that it was June 3.Greer worked in the produc-tion department on the day shift. I have found,supra,that Greer was a member ofthe organizing committee and wore both union buttons. I have also found thatForeman Aurs made statements to Greer which I have found to be violative ofSection 8 (a) (1) of the Act.Greer acknowledged that he was ill and off work for several days the early partof June.Greer admitted the dates might have been June 11, 12, and 13.Greerasserted that he sent word to the plant, relative to his illness, by way of an employeewith whom he rode to work. Greer explained that he did not have a telephone athome and did not feel like walking four blocks to a telephone booth. The followingday he was still ill and went to a doctor, but did not call the plant.Greer assertedthat on the third day he did call in and talked to Hopper.32Greer asserted thatwhen he returned to the plant his timecard had been pulled.Greer went to Hopper'soffice and was given his check.Greer said that Hopper advised him, "I don't knowwhether you are laid off, fired or what not."Greer admitted having told a Board agent, in a pretrial statement, that Hopperadvised him that Greer was supposed to call in each time he was not going to be atwork.Greer acknowledged having asserted than he advised Hopper that he didnot know that he was supposed to call in, but testified that this was an incorrectstatement.Greer acknowledged that Hopper advised him that since Respondenthad not heard from Greer they assumed that he had quit.Respondent's "shop rules" provide that "the performance of any of the followingacts shall constitute an infraction of shop rules":6.Habitual absenteeism7.Absence without notification to the CompanyGreer first asserted that he was absent on only one other occasion, on a Saturday,from noon until quitting time, then admitted that he was absent on a Monday beforethat Saturday, then admitted that he had been absent 6 days, in addition to theSaturday afternoon, out of 63 working days.Enochs asserted that the separation of Greer was not a layoff.He was absent3 days without reporting, and "he came in and quit." 33I find that Greer did not, as related by Enochs, come in and quit. Rather, I findthatGreer was absent 3 days. I do not credit Greer's assertion that he calledHopper in the light of his admission that in his pretrial statement he asserted thathe did not know he was supposed to call in.There can be no question of an employer's right to discharge an employee forabsenteeism, or for failure to report the reason for, or during, an unexcused absence.While the record as a whole, particularly Aurs' conduct toward Greer, gives rise tostrong suspicions that Respondent may have had mixed motives in releasing Greer,I am unable to find that Respondent acted discriminatorily in concluding that Greerquit.Accordingly, I will recommenda dismissalof the allegations of the complaintrelative to theterminationof Greer.32 Greer asserted "Wien he (Hopper) answered the phone, I told him I was disabled tocome to work, that I would be in just as soon as I got able to."3While Hopper appeared as a witness he was not questioned relative to the circum-stances surrounding the separation of Greer, or whether Greer did, in fact, call him andadvise him of Greer's illness.- 330DECISIONSOF NATIONAL LABOR RELATIONS BOARD9.The demotion of Billy M. Cloyd-June 24, 1963Cloyd was initially hired by Respondent in May 1959.He was hired as a ma-chinist and worked in the cast iron piston department.Cloyd asserted that his fore-man was Olin McGeorge. Cloyd was promoted to a setup man in April 1962, andsimultaneously given a raise from $1.45 an hour to $1.75 an hour.He continued asa setup man until he was demoted on June 24, 1963. Cloyd had signed a unionauthorization card on April 30, 1963, and was a member of the organizing com-mittee.Cloyd credibly testified that he wore his union buttons at work every day.Cloyd related that he solicited the union authorization cards, principally in the park-ing lot, at the end of the first shift..It is undisputed that on June 24, 1963, Cloyd. was advised, by General ForemanCarr that he was being demoted from a setup man: to a machinist.No reason forthe demotion appears in the record.Cloyd's assertion that he was wearing unionbuttons at the time of the demotion is undisputed. Subsequently, on a date notspecified, Cloyd was laid off under circumstances which are obscure and with whichwe are not here concerned.Accordingly, on the basis of the record as a whole, I find the demotion of Cloydwas discriminatorily motivated and a violation of Section 8(a)(3) and.(1) of theAct.F. Summary and concluding findingsThe record reflects the following summary of events, in sequence.On Tuesday,April 30, and Thursday, May 2, 1963, the Union held, organization meetings,, ob-tained volunteers to serve on an organizing committee,and distributed buttons iden-tifying the members of the organizing committee and other buttons identifying thosewho had joined the Union. These buttons were worn visibly in the plant. Enochs'response to this union organizing effort was immediate and forceful.On Friday,May 3, he read Respondent's rules concerning solicitation and distribution of litera-ture to Sweet and Cloyd, separately, advising each that if they were caught violatingthe rules they would be dismissed.There is no evidence that either Sweet orCloyd, up to that time, had done anything more than distribute union authorizationcards during nonworktime.Commencing approximately May 3. Foreman Aurs pre-dicted to Greer that if the Union were successful in its effort the hours of workwould be reduced and the Christmas bonus might be discontinued.mately May 7, Foreman Longworth advised Beck that if he continued wearing aunion button he would probably be out of work before the month was up. Long-worth voiced a threat that the plant would be closed to Pemberton on May 15.Foreman Zigler advised Russell on May 15 that he could not distribute unionauthorization cards in the plant, prior to worktime, without violating Respondent'srules.On May 13 Personnel Director Hopper advised Pemberton that since he waswearing a union button he should be careful as they would be watching him, in-ferring potential discrimination.Commencing May 15, 1963, there werea seriesof discriminatory layoffs, a dis-ciplinary suspension, and demotions, all but one of which occurred between the datesof May 15 and 31, as set forth under sectionE, supra.The United States Supreme Court inUniversal Camera Corporation v. N.L.R.B.,340 U.S. 474, 477, defines the "evidence" required by Section 10(e) of the Act as"such relevant evidence as a reasonable mind might accept as adequate to support aconclusion.Accordingly, it must do more than create a suspicion of the fact to beestablished.itmust be enough to justify, if the trial went to a jury, a refusal todirect a verdict when the conclusions sought to be drawn from it is one of fact forthe jury."The Board has found a discharge discriminatorily motivated by reason of the un-convincing character of the reasons adduced to support the discharge, including thetiming of the discharge.Pacemaker Corporation,120 NLRB 987, 991.. See alsoUnited Fireworks Mfg. Co., Inc.,118 NLRB883, 885.Respondent asserts that the layoffs of May 15 were the result of low air pressure,and the need to repair a compressor. I have found no merit in this defense forseveral reasons: Only one of four air compressors was involved, the evidence estab-lishes that the plant normally operated on three compressors; Respondent attemptedno explanation of the layoff of three men whom the evidence indicates were notworking on machines requiring air pressure; Respondent made no effort to explainits failure to follow past practice in transferring these employees to the productiondepartment; four of the five laid off were known to be members of the organizingcommittee.The following day, May 16, Sweet was discriminatorily suspended forengaging in protected concerted activities.On May 17,1963,Plymate,a member of ERTELMANUFACTURING CORP.331the organizing committee, was discriminatorily discharged.On May 29 and 31, Re-spondent laid off 21 employees in the aluminum piston department, at least 17 ofwhom were members of the Union, and 13 of whom were members of the organiz-ing committee, of a total organizing committee membership of 39. Enochs admittedthat the selection for layoff, determined by Enochs and Carr, was unrelated toseniority.The reason for the layoff announced to the employees was "lack of work."Simultaneously, Respondent was in negotiation with McQuay Norris for the produc-tion and purchase of large quantities of.aluminum pistons.Respondent asserts thatthe layoff was necessitated by reason of the need to transfer two setup men to an-other department.However, Respondent acknowledges that simultaneously with thelayoff two other setup men were demoted to operators, inferentially because theywere ,not needed : as. setup men.Under these circumstances I find no merit in Re-spond'ent's contention that the layoff was necessitated by reason of the transfer oftwo setup men.Speaking for the court, Medina, C.J., has said "the unexplained coincidence oftime with respect to the principal events was really no coincidence at all, but ratherpart of a deliberate effort by the management to scotch the lawful measures of theemployees before they had progressed too far toward fruition . . . . If employeesare discharged partly because of their participation in a campaign to establish aunion and partly because of some neglect or delinquency, there is nonetheless a vio-lation of the .. . Act."N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725(C.A. 2).The existence of some justifiable ground for discharge. or layoff is no defense ifitwas not "the moving cause."'Wells, Incorporated v. N.L.R.B.,162 F. 2d 457,460 (C.A. 9).In view of the above facts, and upon the entire record as a whole, I find that Re-spondent's purported reasons for: the layoffs of John Sweet, R. L. Ramsey, RobertMobley, Harold R. Holliday, Donald R. Smith, and Paul Helton, on May 15, 1963;the suspension of John Sweet from May 16 to 23, 1963; the discharge of James E.Plymate on May 17, 1963; the layoff of R., E. Beck, from May 21 to 27, 1963; thelayoffs of R. E. Beck, Wiley R. Johnston, Jr., Johnie Lakes, Raymond D. Pemberton,and Charles H. Pettypiece, on May 29, 1963, and of Eugene Blackburn, LynndalDonica, Ray S. Edwards, Fred E. Haley, Jr., Paul Helton, Harold R. Holliday,James R. Hoskins, Larry Knight, Robert K. Mobley, R. L. Ramsey, and Donald R.Smith,'on' May 31, 1963; the demotion of John- Sweet on May 31, 1963; and thedemotion of Billy M. Cloyd on June 24, 1963; were pretextuous, and that the realreason and "moving cause" was the known union and concerted activities of saidemployees and said layoffs, suspension, discharges, and demotions constituted dis-crimination with respect to the hire and tenure of employment of said employees todiscourage membership in the Union in violation of Section 8(a)(3) and (1) ofthe Act.G. Recall letters-offers of reinstatementOn July 18, 1963, Respondent sent the following letter to 20 of the 21 employeeslaid off on May 29 and 31, 1963.34The Ertel Manufacturing Corporation found it necessary to lay off a numberof piston machining employees as of May 31, 1963. for lack of work. This isyour notice that. you are being recalled for work and that you should report towork at 7:00 A.M., Monday, July 22, 1963.It is understood that this is no guarantee of permanent employment as youwill be treated like any other employee.Respondent, in its brief, acknowledges that the question of Respondent's sincerity(or the bona fides of the offers of reinstatement) has been raised because some re-called employees were not immediately put, to work upon reporting in response tosaid letters.Respondent asserts that the evidence disclosed that Respondent hadchecked the Indiana Employment Security-Division, in regard to these employees,and found that many had not applied for benefits, thus indicating that they wereworking elsewhere.Respondent asserts that to avoid potential subsequent disputesin regard to backpay as well as to fulfill production needs it was a reasonable andproper action under the circumstances for Respondent to send a number of lettersslightly "in excess of actual immediate need."84One letter was sent,by error,to Richard C.' Johnson.No letter was sent to Wiley R.Johnston, Jr. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDThe evidence relative to the failure of Respondent to reinstate recalled employees.on July 22, 1963, is next considered.LarryG. Knight credibly testified that he appeared on July 22,pursuant to Re,spondent's letter advising him to report for work, and that he was not put to work.Knight quoted Personnel Manager Hopper as advising that Hopper had checked withthe unemployment office, that the employees had not been drawing compensationfrom the unemployment bureau,and Hopper figured that they had found other jobs.Hopper advised that they"just would not have enough work for all of us."Knightrelated that four were put to work at that time.He identified Donald Smith as onewho was put to work.35Raymond Daniel Pemberton called Hopper on Monday, July 22,advising him thathe had received the letter at home late.Pemberton also advised Hopper that hewas working,and advised where he was working.Hopper responded that if he hada job he should stay where he was.Hopper also stated "that some of the men hadbeen there that morning that had received letters and they did not have enough workto go around and as far as he(Hopper)was concerned my name was still on thelist, if they had recalls again I would be forwarded another letter:"No further letterwas forwarded to Pemberton.Charles Pettypiece related that he reported on July 22 and was present whenHopper arrived.Hopper accused him of having arrived 10 minutes late.Hoppersaid that since Pettypiece was not there on time "that was my job, if I didn't thinkenough of it, or something to that effect,itwas too bad."Pettypiece credibly testifiedthat he was not in fact late.While Hopper appeared as a witness for Respondent he was not questioned relativeto the events concerning the recall letters, and did not deny the assertionsset forth.Enochs confined himself to an assertion that the recall letters were sent out' on theinstruction of the president of Respondent, while Enochs was on vacation, and thatallwho had been laid off were recalled.Enochs asserted that at the time of therecall Respondent was "very low in the piston department."Enochs asserted thatthere had been some employees quit in the piston department,and the reason for theletterswas that the Respondent was going to replace those who had left.36In summary,it thus appears that Respondent sent 20 letters offering'reinstate-ment,at a time when it in fact had only 4 jobs available.While there is a presumption that letters which are mailed are delivered to theaddressee this presumption is rebuttable.Fred Elmer Haley, Jr., credibly testifiedthat hehad moved from the address to which Respondent's letter was sent, in April1963,prior to the time he was laid off, and that he advised Hopper of his new addressprior to the time of the layoff.Haley acknowledged that he had not put a forwardingaddress card in th" nost office and a letter could have been returned to Respondentmarked"moved-left no address."I credit Haley's denial that he ever received arecall letter.37On July 26, 1963,Respondent sent a second recall letter, identical to the letterrecitedsupra,except as to dates, advising the following employees to report for workon Monday,July 29,1963: James R. Hoskins,Larry G.Knight, Ray G. Edwards, andCharles H. Pettypiece.James R. Hoskins related that he was recalled on July 29,worked 2 weeks,and was laid off again.While Hoskins was not questioned relativeto Respondent's July 18,letter, a copy of which was sent to him, it would appear rea-sonable to infer that he was among those who reported and was not hired at that time,since Respondent's letter of July 26 inferentially went only to the employees who re-sponded to the earlier letter and were not then rehired.There is no contention thatHoskins' second layoff was discriminatory.Edwards was reinstated on July 29 andlater again laid off.No claim appears that the later layoff was discriminatory. LarryG: Knight denied receiving,the second letter.Knight acknowledged that he hadmoved prior to the receipt of the first letter, which was forwarded to him.Knightasserted that he did not believe that he had advised Hopper of his change of address.I find that Pettypiece did not respond to Respondent's letter of July 26.35Knight was obviously in error in identifying John Sweet as one who went to work atthat time.Sweet had not been lhid off. and had voluntarily quit on July 19.3REnochs' assertion that none of the dischargees had been replaced on Jul,- 22 is notcredited.Enochs estimated the monthly turnover as 40 to 50 employees, and new hiresas approximating 40 a month. Enochs related that both, quits and new hiring was largelyin the production department and piston department, 100 and 24 employees, respectively.97Lynndal Donica asserted- that he had never been recalled and- never received a recallletter.Donica asserted that he lives with his parents, that a lot of letters arrive that liedoes not read, that the letter might have been received and his faker did not tell him aboutitI do not credit Donica's assertion that he did not receive the letter, ERTEL MANUFACTURING CORP. '333R. L. Ramsey credibly testified that he had not been recalled and had not receivedany letter from the Company. offering, reinstatement.Ramsey related that helearned from another employee that some of the employees had been recalled.Hepromptly called Hopper on July 29, advised Hopper that he had not received theJuly 18 letter, that he was not working, and he asked Hopper about coming towork.Ramsey quoted Hopper as asserting that they did not need anyone and thatHopper would contact him.if they ever needed anyone else. There is no evidencethat Respondent further contacted Ramsey.Neither Enochs nor Hopper .disputedRamsey's testimony.On August 12, 1963, Respondent sent a letter, identical to the letter recitedsupra,toWiley R. Johnston, Jr., offering reinstatement effective August 19, 1963. Johnstondid not appear as a witness at the hearing.The record is obscure as to whether hewas or was not reinstated on August 19.. I find Respondent's offer of reinstatement toJohnston a bona fide offer.Respondent's asserted offer of reinstatement was made to 20 employees on July 18,when in fact only 4 jobs were available.While Knight asserted that four were hiredhe was able to identify only Donald R. Smith.Harold R. Holliday testified he wasone of the others reinstated on that date.The identity of the other two is obscure.William M. Mahaney, Charles E. Reeves, Dave Kilgore, Jr., Clyde Jessie, and RobertP.Hill, all of whom are not named in the complaint, and Eugene Blackburn, PaulHelton, and Johriie' Lakes, alleged discriminatees, did not-appear as witnesses.Allpresumably received Respondent's letter of July 18, but the reinstatement of any, orall, of them is not established.We are here concerned with aRespondent whom it has been found laid off em-ployees for discriminatory reasons. I have found,supra,section E, 3, that in Julyand August Respondent continued to order pistons from McQuay Norris, at thetime of these alleged recalls and efforts at reinstatement, when Respondent assertsitdid not have enough work to reemploy all of the discriminatees. Patently, Re-spondent sent the July 18 letters offering reinstatement to 20 employees at a timewhen it did not have work for' them. It thus seeks to toll the backpay period andrelieve itself of further responsibility of reinstating those employees who did notrespond to this offer.Similarly,Respondent's letter of July 26 offered work tofour employees commencing. July 29.Only two responded, but on the same day,July 29, Hopper advised Ramsey that Respondent did not need anyone.The Board has held that an offer of reinstatement must be made in good faith.The Red Rock Company and The Red Rock Cola Company,84 NLRB 521, 529. TheBoard has also held that where a reinstatement was not made in good faith, or withthe intention of fulfilling Respondent's obligations under the Act, it did not constitutereinstatement within the meaning of the Act.Selig Manufacturing Company, Inc., 79NLRB 1144, 1145.The Board has held that knowledge that discriminatees had employment elsewheredoes not relieve an employer of his duty to reinstate except where a valid offer hasbeen made and unequivocally rejected.Leo Rosenblum, d/bla Crown Handbag ofCalifornia, and d/bla Soft Touch. Shoe Co.,137 NLRB 1162, 1164.In a recent case 38 the Board held that an employer was not required to reinstatean employee who did not reply to the employer's unconditional offer of employment,and that the offer tolls backpay as of the last day on which the employee could havenotified the employer of the employees' willingness to return to work.The Boardfurther held that there was no indication that the employee was aware that he wouldbe treated any differently or be assigned to different work than before the layoffif he had accepted the offer of reemployment, and his failure to respond within thetime allowed constituted an implied rejection. I find the circumstances in the instantcase clearly distinguishable.The Board's finding in theEastern Diecase is predicatedupon a valid offer of reinstatement.The law does not require a futile act.Accordingly, I find Respondent's offers of reemployment on July 22 and 29 werebona fide only to the extent that they resulted in reemployment of discriminatees.bona fide as to Edwards and Hoskins, and such others as may be determined in asupplemental proceeding to have been rehired on-,either date or, alternatively, to theextent that it may be demonstrated in such supplemental proceeding that a discrimi-natee unequivocally rejected either offer.Next considered are the instances where the record reflects Respondent's offersof reinstatement were not received by the addressees. to wit: Fred E. Haley, Jr., letterof July 18; and Larry Knight, letter of July 26.The Board has held that a letterwhich did not reach the addressee cannot constitute a valid offer of reemployment.39EasternDie Company,142. NLRB 601. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board also held that where the respondent made a bona fide effort to offer rein-statement,respondent's backpay liability would be tolled asof thedate of the at-tempted delivery of the letter;however,respondent's backpay liability was reinstatedas of the date the addressee learned of the offer and informed the respondent of hisavailability for work, but was denied reinstatement.Jay Company,Inc.,103 NLRB1645, 1647.Having found that Respondent's letters were not bona fide offers of rein-statement,except as indicated,I will not recommend the tolling of backpay of Haleyand Knight.Respondent during the hearing inquired of Pettypiece as to whether he desiredreemployment, however, counsel declined to affirm or deny whether his inquiry con-stituted an offer of reemployment. I find Respondent did not make an unqualifiedoffer of reinstatement to Pettypiece on September 17, 1963, when he testified.Respondent during the hearing queried Pemberton as follows:Q. As far as I am concerned, they're hiring out there all the time, we havenothing against you, if you want your job back there tomorrow you can have.it.Right now on the open stand you can go back tomorrow if you,,want it.A: - Well, as V said, "sir, I am not in a position,.Imean thiswould take time.Q. You don't have to go out tomorrow,you can go out Monday if you like.I find Respondent,on September 1, 1963,made a bona fide offer to reemployPemberton on or before Monday, September 23, 1963. See R. J.Oil & Refining Co.,Inc.,108 NLRB 641.Respondent inquired of Ramsey,during the hearing:Q. If we need people in the next few weeks or so, would you want to comeback to work for us?A. Yes, sir.Q.Whydon't you go out to the personnel department sometime and let themknow you are available?I findRespondent.did not make an,unqualified offer of reinstatement to Ramsey onSeptember 18, 1963.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES'UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in con-'nection with Respondent's operations described in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the sev-eral States,and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices,itwill be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Respondent having discriminatorily laid off John Sweet,R. L. Ramsey, RobertMobley, Harold R.Holliday,Donald R. Smith,and Paul Helton on May 15 for aportion of that day,because of their union and concerted activities,I recommend thatRespondent make them whole for any loss of pay each may have suffered by reason'of Respondent's said discrimination.Respondent having discriminatorily suspendedJohn Sweet,commencing May 16 until May 23,1963,and having discriminatorilylaid off R.E. Beck commencing May 21,and ending May 27, 1963,because of theirunion and concerted activities,I recommend that RespondentMake them whole forany loss of pay suffered by-them duringsaid.periods.Respondent having disgrim-inatorily laid off R. E. Beck,Wiley R. Johnston,Jr., Jbhnie Lakes, Raymond D.Pemberton, and Charles H. Pettypiece on May 29, 1963, and Eugene Blackburn,Lyndal L.Donica, Ray S.Edwards, Fred E.Haley,Jr.,Paul Helton, Harold R.Holliday, James R. Hoskins, Larry Knight, Robert K. Mobley, R. L. Ramsey, and'Donald R. Smith on May 31,1963,I recommend that Respondent offer,to thosewho have not been reinstated or rejected reinstatement, immediate and full rein-statement to their former or substantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and make each of them, whole forany loss of pay each may have suffered 'by reason of Respondent's discriminationagainst each, by a payment to each of a sum of money equal to that which each wouldnormally have earned as wages from the date of the discharge of each,to the datewhen,pursuant to the recommendations herein contained,Respondent shall offereach of them reinstatement,less net earnings of each during said period.However,having found"that some of said discriminatees have been 'reinstated,and others have ERTELMANUFACTURING CORP.335,received a valid offer of reinstatement, impliedly declined, and being unable to de-terminethe identity of others who may have been reinstated, or impliedly declinedvalid offers of reinstatement, the period of backpay is terminated on July 22 as toHolliday and Smith, on July 29 as to Hoskins and Edwards, on August 12 as toJohnston, and on September18 as toPemberton, all dates being 1963. In addi-tion, I recommend that Respondent make whole John Sweet, for any loss of payhe may have suffered by reason of his discriminatory demotion, commencing May 31,1963,and ending uponhis separation from Respondent's employment on July 19,1963, and that Respondent make Billy M. Cloyd whole for any loss of pay he mayhave suffered by reason of his discriminatorily motivated demotion on June 24, 1963,to the date when he was separated from Respondent's employment. Said backpayshall be computed on a quarterly basis in the manner established by the Board inF. W. Woolworth Company,90 NLRB 289. Interest on backpay shall be computedin the mannerset forthinIsisPlumbing & Heating Co.,138 NLRB 716.It is alsorecommended that Respondent be ordered to make available to theBoard, uponrequest,payroll and other records to facilitate checking of the amountof earnings due.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from inany mannerinfringingupon rights guaranteed to its employees by Section 7 of theAct.Upon the foregoingfindingsof fact, and upon the entire recordin this case, Imake the following:CONCLUSIONS OF LAW1.Respondentis engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2., International Union, United.-Automobile,' Aerospace and Agricultural Imple-ment Workers of America, UAW, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.3.By engagingin the conduct set forth in the section entitled "Interference, Re-straint and Coercion," to the extent therein found, the Respondenthas engaged inand is engaging in unfairlabor practices withinthe meaningof Section8(a)(1)of the Act.4.By discriminating with respect to the hire and tenure of employment of theemployees namedsupra,by discriminatory layoffs, discharges,suspensions, anddemotions, as found in section E, thereby discouraging the free exercise of therights guaranteed by: Section 7 of the Act and discouraging membership in andactivitiesfor the above-named labororganization, the Respondenthas engaged. inand is engaging in unfairlabor practices within themeaning of Section 8(a) (3) and(1) of the Act.5.Theaforesaidunfair labor practicesare unfairlabor practices affecting com-merce withinthe meaningof Section 2 (6) and (7) of ,the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record of the case,and pursuant to Section 10(c) of the Act, I recommendthat the Respondent, Ertel ManufacturingCorp.,its officers,agents, successors, andassigns, shall :1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of,International Union,United Automobile, Aerospace and Agricultural Implement Workers of America,UAW, AFL-CIO, orany other labor organization of itsemployees,by discharging,suspending,laying off,demoting,or refusing to reemploy or recall employees onlayoff,or in any other manner discriminating against them in regard to their hireand tenure of employment or condition of employment.(b)Threatening economic retaliation if any employee engages in organizationalactivities.(c) Promulgating or enforcing any unlawful no-solicitation rule.(d)Maintaining,promulgating,or enforcing any unlawful no-distribution rule.(e) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right of self-organization,to form labor organizations,to joinor assist the above-named Unionor any other labororganization,to bargain col-lectively through representatives of their own choosing,and to engage inany otherconcerted activity for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to R. E. Beck, Eugene Blackburn, Lynndal L. Donica, Fred E. Haley,Jr., Paul Helton,Larry Knight, Johnie Lakes,Robert K. Mobley, Charles Pettypiece,James E. Plymate, and R. L. Ramsey,immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority orother rights and privileges previously enjoyed, and make them whole for any lossof pay they may have suffered by reason of Respondent's discrimination against eachin accordance with the recommendation set forth in the section entitled "TheRemedy."(b)Make John Sweet, Harold R. Holliday, Donald R. Smith,James R. Hoskins,Ray S. Edwards,Raymond Pemberton,Wiley R. Johnston,Jr., and Billy M. Cloydwhole for any loss of pay each may have suffered by reason of Respondent's dis-crimination against them in accordance with the recommendations set forth in thesection entitled"The Remedy."(c)Preserve and, upon request,make available to the Board or its agents forexamination and copying,all payroll records, social security payment records, time-,cards, personnel records and reports, and all other records necessary to analyze the.amounts of backpay due and the right of employment under the terms of theRecommended Order.(d) Post at its place of business in Indianapolis,Indiana, copies of the attachednotice marked"Appendix."39Copies of said notice, to be furnished by the RegionalDirector for the Twenty-fifth Region,shall, after being duly signed by the Respond-ent, be posted by it immediately upon receipt thereof,and be maintained for 60 con-secutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by Respondentto insure that such notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-fifth Region,inwriting,within20 days from the date of the receipt of this Report,what steps Respondent has takento comply with the foregoing Recommended Order.It is further recommended that unless, within 20 days from the date of the receiptof the Trial Examiner'sDecision,theRespondent shall notify the said RegionalDirector,in writing,that it will comply with the foregoing Recommended Order,40theNational Labor Relations Board issue an order requiring Respondent to takethe aforesaid action.It is further recommended that the following allegations of the complaint be dis-missed: paragraph 5(d) and(e) relative to J. C. Ertel III; paragraph 5(c) relativetoHerschel Zigler; paragraph 5(a); paragraph 5(b) relative to Herschel Zigler;paragraph 5(c) relative to Carl Longworth;and paragraph 6(g) relative to James F.Lay and Billy C. Greer.ag In th(P event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for, the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States'Court of Appeals,the words "a Decree of the United StatesCircuit Court of Appeals,Enforcing an Order" will be substituted for the words"a Deci-sion and Order."40 In the event this Recommended Order be adopted by the Board,this provision shallbe modified to read: "Notify said Regional Director,in writing, within 10 days from thedate of this Order,what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended'Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in, or activities on behalf of, Inter-nationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America,UAW, AFL-CIO, or any other labor organization of ouremployees,by discharging,suspending,laying off, demoting,or refusing to re-employ or recall employees on layoff, or in any other manner discriminatingagainst them in regard to their hire or tenure of employment or any term orcondition of employment. MOBIL OIL COMPANY337WE WILL NOT promulgate or enforce any rule which prohibits our employees,during nonworking time, from engaging in solicitation on behalf of InternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,UAW, AFL-CIO, or any other labor organization.WE WILL NOT promulgate,maintain,or enforce any rule which prohibits ouremployees,during nonworking time, from distributing handbills or literature onbehalf of International Union,United Automobile,Aerospace and AgriculturalImplement Workers of America,UAW, AFL-CIO, orany other labor organiza-tion, in nonworking areas of our plant properties.WE WILL NOTthreaten economic retaliation if any employee engages in or-ganizational activities.WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization,to joinOr assistthe aforementioned or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.WE WILL offer to R. E. Beck,Eugene Blackburn,Lynndal L.Donica,Fred E.Haley, Jr., Paul Helton,LarryKnight,Johnie Lakes, Robert K.Mobley, CharlesPettypiece,James E. Plymate, and R. L. Ramsey immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make them whole for any lossof salary or pay suffered as a result of the discrimination against them.WE WILL make whole John Sweet, Harold R.Holliday,Donald R. Smith,James R. Hoskins,Ray S. Edwards,Raymond Pemberton,Wiley R. Johnston,Jr., and BillyM. Cloyd forany loss of pay each may have suffered by reasonof the discrimination against them.All our employees are free to become, to remain,or to refrain from becoming orremaining,members of a labor organization of their own choosing.ERTEL MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employees if presently serving in theArmed Forces ofthe UnitedStates of their right to full reinstatement upon applica-tion in accordance with the SelectiveService Actand the Universal Military Train-ing and ServiceAct of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,614 ISTACenter, 150West Market Street,Indianapolis,Indiana,Telephone No. Melrose3-8921, if they have any questions concerning this notice of compliance with itsprovisions.Mobil Oil CompanyandOil,Chemical and Atomic WorkersInternational Union,Local UnionNo. 7-644, AFL-CIO.CaseNo. 14-CA-3013. June 5, 1964DECISION AND ORDERUpon charges duly filed by the Oil, Chemical and Atomic WorkersInternationalUnion, Local Union No. 7-644, AFL-CIO (hereincalled OCAW), the General Counsel of the National Labor RelationsBoard, by the Regional Director for the FourteenthRegion,issued acomplaint, dated May 14, 1963, against Mobil Oil Company (hereincalled the Respondent), alleging that the Respondent had engaged inand was engagingin unfairlabor practices withinthe meaning of147 NLRB No. 43.750-236-65-vol. 147-23